 Case: 4:19-cv-01921-SNLJ Doc. #: 11 Filed: 11/14/19 Page: 1 of 2 PageID #: 35




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MISSOURI
                         EASTERN DIVISION


LEON HARRIS,                             Case No: 4:19-cv-01921-SNLJ

            Plaintiff,

v.                                       ELECTRONICALLY FILED
CAPITAL ONE BANK (USA), N.A.,
            Defendants.


        JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff, Leon

Harris and Defendant, Capital One Bank (USA), N.A., hereby stipulate to the

dismissal of all of Plaintiff’s claims in this action against Defendant WITH

PREJUDICE, with each party to bear his or its own costs and fees.

JOINTLY SUBMITTED BY:
 /s/ Anna-Katrina S. Christakis-(with       /s/ Carlos C. Alsina-Batista
 permission)                                 Carlos C. Alsina-Batista
 Anna-Katrina S. Christakis                  USDC-EDM Bar No. 109241CA
 Pilgrim Christakis LLP                      Law Offices of Jeffrey Lohman, P.C.
 321 North Clark Street, 26th Floor          4740 Green River Road, Suite 310,
 Chicago, IL 60654                           Corona, CA 92880
 Tel:(312) 939-6580                          Tel: (657) 363-3331
 Fax: (312) 939-0983                         Fax. (657) 246-1311
 Email: kchristakis@pilgrimchristakis.com    E: CarlosA@jlohman.com
 COUNSEL FOR DEFENDANT                       COUNSEL FOR PLAINTIFF
 Case: 4:19-cv-01921-SNLJ Doc. #: 11 Filed: 11/14/19 Page: 2 of 2 PageID #: 36



                          CERTIFICATE OF SERVICE

      I hereby certify that on the 14th day of November 2019, I electronically filed

the foregoing Joint Stipulation of Dismissal with Prejudice using the CM/ECF

System, which will notify all registered parties.


Anna-Katrina S. Christakis
Pilgrim Christakis LLP
321 North Clark Street
26th Floor
Chicago, IL 60654
Tel:(312) 939-6580
Fax: (312) 939-0983
Email: kchristakis@pilgrimchristakis.com
COUNSEL FOR DEFENDANT




                                                    By: Carlos C. Alsina-Batista
                                                    Carlos C. Alsina-Batista
                                                    USDC-EDM No. 109241CA
                                                    COUNSEL FOR PLAINTIFF




                                          2
